Citation Nr: 1705096	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to April 1972.  He served in the Republic of Vietnam from August 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Board reopened the issue on appeal and remanded the matter for additional development.  


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia and bipolar disorder, was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that an acquired psychiatric disorder manifest during this appeal is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in January 2010 and February 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand has been substantially completed.  The record shows that in February 2015 the Veteran, in essence, reported his earlier private treatment records were not available.  Correspondence dated in December 2014 from the Social Security Administration (SSA) also noted that records associated with the Veteran's SSA disability claim had been destroyed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Psychoses, including schizophrenia and bipolar disorder, are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has an acquired psychiatric disorder as a result of active service.  Service treatment records are negative for complaint, treatment, or diagnosis of a psychiatric disorder.  An April 1972 separation examination revealed a normal clinical psychiatric evaluation.  

VA hospital records dated in November 1977 noted the Veteran was admitted with complaints including weird thoughts, insomnia, past auditory hallucinations, current preoccupation with religious matters, and somatic difficulties.  A diagnosis of acute schizophrenia, undifferentiated in partial remission, was provided.  

A July 1983 VA examination noted that in his original claim the Veteran reported hearing voices since 1977 and that he had been hospitalized for psychiatric treatment on three occasions from approximately 1977 to 1979.  A diagnosis of schizophrenia disorder, undifferentiated type, was provided.  An April 1985 examination report noted he reported that since 1977 he had been nervous, unable to think clearly, and forgetful with ideas of reference and visual and auditory hallucinations.  He stated he had experienced intermittent periods of depression since 1976.  A diagnosis of schizophrenia disorder, undifferentiated type, was provided.  A June 1986 examination report included a diagnosis of chronic schizophrenia disorder, undifferentiated.  

VA treatment records include diagnoses of schizophrenia.  A September 2011 treatment report noted, in essence, that the Veteran had requested a letter stating that his schizophrenia was service related, but that he had been informed the examiner was unable to attest to such as relationship.  It was also noted that he had given a history including having worked for the Ford Motor company for seven years after service which was suggestive that he was functioning fairly well for some time after service.  

A December 2014 VA medical opinion provided a diagnosis of schizophrenia.  It was noted the Veteran denied having had any mental health issues during active service and that he first sought mental health treatment in 1977.  The examiner stated that, based upon a review of his medical records and his own reporting, there was no evidence of a psychiatric disorder having begun in service or having been otherwise related to service.  It was also noted that he had first presented with schizophrenia, a psychotic disorder, in the latter part of 1977, approximately five years after his discharge from service, and that there was no evidence that the Veteran's schizophrenia had manifested to a compensable degree within one year of his discharge from service in April 1972.  

Based upon the evidence of record, the Board finds that a chronic acquired psychiatric disorder, to include schizophrenia and bipolar disorder, was not manifest during active service and that a psychosis is not shown to have been manifest within one year of service.  The evidence also fails to establish that an acquired psychiatric disorder manifest during this appeal is etiologically related to service.  The December 2014 VA opinion as to this matter is persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he has a present psychiatric disorder as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Acquired psychiatric disorders are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board notes the Veteran is competent to report observable symptoms, but that no symptoms of a present acquired psychiatric disorder manifesting in service or of a psychosis manifest within a year of discharge have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder, is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


